DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0051337 to Jo et al.; in view of US 2016/0035321 to Cho et al.; further in view of US 2017/0011703 to Higuchi.

As per claim 1, Jo et al. teach a data driver comprising: 
a digital to analog converter (Fig. 6, 430) configured to convert image signal data for a row of pixels into first and second pluralities of data voltages (Figs. 4 and 6, data driver 400 comprises a plurality of source drivers 401-404, a combination of at least 2 D/A converters from the source drivers 401-404 will be construed as the claimed digital to analog converter); and 
an output buffer (Fig. 6, 450, Fig. 8, 401-404, the combination of all buffer units in drivers 401-404 will be construed as the claimed output buffer) including a first output block (Figs. 4 and 6, output buffer unit 450 on a first one of source drivers 401-404) and a second output block (Figs. 4 and 6, output buffer unit 450 on a second one of source drivers 401-404), 
a delay clock generator connected to the first and second output blocks to provide a first plurality of first delay clock signals (Fig. 2, 440 outputs #1 DCLK’s) to the first output block and a plurality of second delay clock signals (Fig. 6, 445 outputs #2 DCLK’s, see also paragraph 76, each source driver comprises is own delay clock generator that delays the clock signals from an adjacent source driver) to the second output block, 
wherein the first output block includes a plurality of first output channels (Fig. 2, CH1-CHn of 401) and the second output block includes a plurality of second output channels (Fig. 6, CH1-CHn of 402), 
wherein the plurality of first delay clock signals have a first phase difference Fig. 7, #1 DCLK1-DCLKn, paragraph 80, n signals are delayed by a time (tn-t1) / n) and the plurality of second delay clock signals have a second phase difference different from the first phase difference (Fig. 7, #2 DCLK1-DCLKn, paragraph 81, n signals are delayed by a time (t2n – [tn+1]) / n))
wherein the first data voltages outputted from the first output block through the first output channels are delayed with a first time difference (Fig. 7, #1 DCLK1-DCLKn, paragraph 80, n signals are delayed by a time (tn-t1) / n), and 
wherein the second data voltages outputted from the second output block through the second output channels are delayed with a second time difference which is different from the first time difference (Fig. 7, #2 DCLK1-DCLKn, paragraph 81, n signals are delayed by a time (t2n – [tn+1]) / n)).
Jo et al. do not teach the data driver embodied in a driving chip.
Cho et al. teach the data driver embodied in a driving chip (Figs. 6 and 10, paragraph 93, “the source driver circuits 1110, the gamma data manager circuit 1120, the gamma signal lines 1130, the control logic 1140, the memories 1150, the input pad 1210, the gate driver circuits 1220, the output pad 1230, and the nonvolatile memory 1240 may be mounted on the single chip package”, notice that the source driver circuits are analogous to the data drivers of Jo).
It would have been obvious to one or ordinary skill in the art, to modify the device of Jo et al., so that the data driver is embodied in a driving chip, such as taught by Cho et al., for the purpose of reducing manufacturing costs.
Jo and Cho  et al. do not teach only one delay clock generator commonly connected to the first and second output blocks.
Higuchi teaches only one delay clock generator commonly connected to the first and second output blocks (Fig. 4, 132 generates delayed clock signals CL for output blocks).
It would have been obvious to one of ordinary skill in the art, to modify the device of Jo and Cho  et al., by using only one delay clock generator commonly connected to the first and second output blocks, such as taught by Higuchi, for the purpose of improving modularity of improving display uniformity.

As per claim 2, Jo, Cho and Higuchi et al. teach the data driving chip of claim 1, wherein the delay clock generator (Fig. 6, 445) receives a first reference clock (Fig. 6, RCLK) that determines a time point at which the first output block outputs the first data voltages, and a second reference clock (Figs. 4 -5, reference clocks CLK1-CLK5, each clock signal corresponds to a particular group of output channels) that determines a time point at which the second output block outputs the second data voltages.

As per claim 3, Jo, Cho and Higuchi et al. teach the data driving chip of claim 2, wherein the delay clock generator outputs the first delay clock signals by reflecting delay information of the first output block to the first reference clock (Jo, Fig. 6, paragraph 74, #1_DCLK1 is reflected on RCLK to generate #2_DCLK), and outputs the second delay clock signals by reflecting delay information of the second output block to the second reference clock (Jo, Fig. 6, paragraph 74, #1_DCLK1 is reflected on RCLK to generate #2_DCLK; Higuchi, Figs. 4 -5, reference clock RCLK of Jo is replaced by the plurality of reference clocks reference clocks CLK1-CLK5 of Higuchi).

	As per claim 5¸ Jo, Cho and Higuchi et al. teach the data driving chip of claim 3, wherein the first output block outputs the first data voltages with the first time difference corresponding to the first phase difference based on the first delay clock signals, and wherein the second output block outputs the second data voltages with the second time difference corresponding to the second phase difference based on the second delay clock signals (Jo, Figs 6-7).



Claims 7-10, 12, 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0051337 to Jo et al.; in view of US 2011/0316821 to Suzuki et al.; in view of US 2016/0035321 to Cho et al.; further in view of US 2017/0011703 to Higuchi.

As per claim 7, Jo et al. teach a display device comprising: 
a display panel (Fig. 1, 500) including a plurality of pixels connected to a plurality of gate lines and a plurality of data lines; 
a gate driver (Fig. 1, 200) configured to generate a plurality of gate signals and apply the plurality of gate signals to the plurality of gate lines; 
a plurality of integrated circuits (Fig. 4, 401-404) configured to generate a plurality of data voltages based on image signal data and apply the plurality of data voltages to the plurality of data lines; and 
a signal controller (Fig. 1, 100) configured to control the gate driver and the integrated circuit  and generate the image signal data based on image data.
Jo et al. do not teach wherein each of the integrated circuit includes a first output block connected to a plurality of first data lines among the data lines and including a plurality of first channels, a second output block connected to a plurality of second data lines among the data lines and including a plurality of channels.
Suzuki et al. teach wherein each of the integrated circuit includes a first output block (Fig. 11, 20a1) connected to a plurality of first data lines among the data lines and including a plurality of first channels, a second output block (Fig. 11, 20a2-20am) connected to a plurality of second data lines among the data lines and including a plurality of channels.
It would have been obvious to one of ordinary skill in the art, to modify the device of Jo et al., so that each of the integrated circuit includes a first output block connected to a plurality of first data lines among the data lines and including a plurality of first channels, a second output block connected to a plurality of second data lines among the data lines and including a plurality of channels, such as taught by Suzuki et al, because it provides the predictable result of controlling the time delay of groups of data lines.
Jo and Suzuki et al. teach 
a delay clock generator connected to the first and second output blocks to provide a first plurality of first delay clock signals (Jo, Fig. 2, 440 outputs #1 DCLK’s; Suzuki, Fig. 11, 24a1) to the first output block and a plurality of second delay clock signals (Jo, Fig. 6, 445 outputs #2 DCLK’s, see also paragraph 76, each source driver comprises is own delay clock generator that delays the clock signals from an adjacent source driver; Suzuki, 24a1 + 24a2-24am) to the second output block, 
wherein the plurality of first delay clock signals have a first phase difference (Jo, Fig. 7, #1 DCLK1-DCLKn, paragraph 80, n signals are delayed by a time (tn-t1) / n) and the plurality of second delay clock signals have a second phase difference different from the first phase difference (Jo, Fig. 7, #2 DCLK1-DCLKn, paragraph 81, n signals are delayed by a time (t2n – [tn+1]) / n))
wherein the first plurality of data voltages outputted from the first output block through the first channels are delayed with a first time difference (Jo, Fig. 7, #1 DCLK1-DCLKn, paragraph 80, n signals are delayed by a time (tn-t1) / n), and 
wherein the second plurality of data voltages outputted from the second output block through the second channels is delayed with a second time difference which is different from the first time difference (Jo, Fig. 7, #2 DCLK1-DCLKn, paragraph 81, n signals are delayed by a time (t2n – [tn+1]) / n) ).
Jo and Suzuki et al. do not teach the integrated circuit embodied in a driving chip.
Cho et al. teach the integrated circuit embodied in a driving chip (Figs. 6 and 10, paragraph 93, “the source driver circuits 1110, the gamma data manager circuit 1120, the gamma signal lines 1130, the control logic 1140, the memories 1150, the input pad 1210, the gate driver circuits 1220, the output pad 1230, and the nonvolatile memory 1240 may be mounted on the single chip package”, notice that the source driver circuits are analogous to the data drivers of Jo).
It would have been obvious to one or ordinary skill in the art, to modify the device of Jo and Suzuki et al., so that the data driver is embodied in a driving chip, such as taught by Cho et al., for the purpose of reducing manufacturing costs.
Jo, Suzuki and Cho  et al. do not teach only one delay clock generator commonly connected to the first and second output blocks.
Higuchi teaches only one delay clock generator commonly connected to the first and second output blocks (Fig. 4, 132 generates delayed clock signals CL for output blocks).
It would have been obvious to one of ordinary skill in the art, to modify the device of Jo, Suzuki and Cho  et al., by using only one delay clock generator commonly connected to the first and second output blocks, such as taught by Higuchi, for the purpose of improving modularity of improving display uniformity.

As per claim 8, Jo, Suzuki, Cho and Higuchi et al. teach the display device of claim 7, wherein the data driving chip comprises: a digital to analog converter (Jo, Fig. 6, 430) configured to convert the image signal data into the plurality of data voltages; and an output buffer (Jo, Fig. 6, 450, Fig. 8, 401-404, a combination of at least two output buffers in drivers 401-404 will be construed as the claimed output buffer) including the first and second output blocks.

As per claim 9, Jo, Suzuki, Cho and Higuchi et al. teach the data driving chip of claim 9, wherein the delay clock generator (Fig. 6, 445) receives a first reference clock (Fig. 6, RCLK) that determines a time point at which the first output block outputs the first data voltages, and a second reference clock (Figs. 4 -5, reference clocks CLK1-CLK5, each clock signal corresponds to a particular group of output channels) that determines a time point at which the second output block outputs the second data voltages.

As per claim 10, Jo, Suzuki, Cho and Higuchi et al. teach the data driving chip of claim 10, wherein the delay clock generator outputs the first delay clock signals by reflecting delay information of the first output block to the first reference clock (Jo, Fig. 6, paragraph 74, #1_DCLK1 is reflected on RCLK to generate #2_DCLK), and outputs the second delay clock signals by reflecting delay information of the second output block to the second reference clock (Jo, Fig. 6, paragraph 74, #1_DCLK1 is reflected on RCLK to generate #2_DCLK; Higuchi, Figs. 4 -5, reference clock RCLK of Jo is replaced by the plurality of reference clocks reference clocks CLK1-CLK5 of Higuchi).

	As per claim 12¸ Jo, Suzuki, Cho and Higuchi et al. teach the data driving chip of claim 3, wherein the first output block outputs the first data voltages with the first time difference corresponding to the first phase difference based on the first delay clock signals, and wherein the second output block outputs the second data voltages with the second time difference corresponding to the second phase difference based on the second delay clock signals (Jo, Figs 6-7).

	As per claim 13, Jo, Suzuki Cho and Higuchi et al. teach the display device of claim 9, wherein the signal controller comprises a reference clock generator (Higuchi, Fig. 4, 320) configured to generate the first and second reference clocks and provide the generated first and second reference clocks to the delay clock generator (Jo, Fig. 6, 445; Higuchi, Fig. 4, 321-324).

As per claim 17, Jo et al. teach a display device comprising: 
a display panel (Fig. 1, 500) including a plurality of pixels connected to a plurality of gate lines and a plurality of data lines; 
a gate driver (Fig. 1, 200) configured to generate a plurality of gate signals and apply the plurality of gate signals to the plurality of gate lines; 
a plurality of data integrated circuits (Fig. 4, 401-404) configured to generate a plurality of data voltages based on image signal data and apply the plurality of data voltages to the plurality of data lines.
Jo et al. do not teach wherein each of the plurality of data integrated circuit includes: a first output block connected to a plurality of first data lines among the data lines and including a plurality of first channels, a second output block connected to a plurality of second data lines among the data lines and including a plurality of second channels, a third output block connected to a plurality of third data lines among the data lines and including a plurality of third channels.
Suzuki et al. teach 
wherein each of the plurality of data integrated circuit includes:
a first output block (Fig. 11, 20a1) connected to a plurality of first data lines among the data lines and including a plurality of first channels, 
a second output block (Fig. 11, 20a2) connected to a plurality of second data lines among the data lines and including a plurality of second channels 
a third output block (Fig. 11, 20a3-20am) connected to a plurality of third data lines among the data lines and including a plurality of third channels.
It would have been obvious to one of ordinary skill in the art, to modify the device of Jo et al., so that each of the plurality of data integrated circuit includes: a first output block connected to a plurality of first data lines among the data lines and including a plurality of first channels, a second output block connected to a plurality of second data lines among the data lines and including a plurality of second channels, a third output block connected to a plurality of third data lines among the data lines and including a plurality of third channels, such as taught by Suzuki et al, because it provides the predictable result of controlling the time delay of groups of data lines.
Jo and Suzuki et al teach 
a delay clock generator connected to the first to third output blocks to provide a first plurality of first delay clock signals (Jo, Fig. 2, 440 outputs #1 DCLK’s; Suzuki, Fig. 11, 24a1) to the first output block, a plurality of second delay clock signals to the second output block and a plurality of third delay clock signals to the third output block (Jo, Fig. 6, 445 outputs #2 DCLK’s, see also paragraph 76, each source driver comprises its own delay clock generator that delays the clock signals from an adjacent source driver; Suzuki, 24a1 + 24a2-24am), 
wherein the plurality of first delay clock signals have a first phase difference (Jo, Fig. 7, #1 DCLK1-DCLKn, paragraph 80, n signals are delayed by a time (tn-t1) / n) and the plurality of second delay clock signals have a second phase difference different from the first phase difference and the plurality of third delay clock signals does not have phase difference (Jo, Fig. 8, paragraphs 87-89, the phase difference of signals in each source driver is determined based on the distance to the gate driver, it is implicit that for a double-gated display, source drivers at opposite sides and at the same distance from the gate driver will have the same phase difference, i.e., will not have phase differences with respect to each other)
wherein first data voltages outputted from the first output block through the first channels are delayed with a first time difference (Jo, Fig. 7, #1 DCLK1-DCLKn, paragraph 80, n signals are delayed by a time (tn-t1) / n)
wherein second data voltages outputted from the second output block through the second channels are delayed with a second time difference which is different from the first time difference (Jo, Fig. 7, #2 DCLK1-DCLKn, paragraph 81, n signals are delayed by a time (t2n – [tn+1]) / n) )
wherein third data voltages outputted from the third output block through the third channels have an equal first delay value (Jo, Fig. 8, paragraphs 87-89, the phase difference of signals in each source driver is determined based on the distance to the gate driver, it is implicit that for a double-gated display, source drivers at opposite sides and at the same distance from the gate driver will have the same delay value).
Jo and Suzuki et al. do not teach the integrated circuit embodied in a driving chip.
Cho et al. teach the integrated circuit embodied in a driving chip (Figs. 6 and 10, paragraph 93, “the source driver circuits 1110, the gamma data manager circuit 1120, the gamma signal lines 1130, the control logic 1140, the memories 1150, the input pad 1210, the gate driver circuits 1220, the output pad 1230, and the nonvolatile memory 1240 may be mounted on the single chip package”, notice that the source driver circuits are analogous to the data drivers of Jo).
It would have been obvious to one or ordinary skill in the art, to modify the device of Jo and Suzuki et al., so that the data driver is embodied in a driving chip, such as taught by Cho et al., for the purpose of reducing manufacturing costs.
Jo, Suzuki and Cho  et al. do not teach only one delay clock generator commonly connected to the first and second output blocks.
Higuchi teaches only one delay clock generator commonly connected to the first and second output blocks (Fig. 4, 132 generates delayed clock signals CL for output blocks).
It would have been obvious to one of ordinary skill in the art, to modify the device of Jo, Suzuki and Cho  et al., by using only one delay clock generator commonly connected to the first and second output blocks, such as taught by Higuchi, for the purpose of improving modularity of improving display uniformity.


As per claim 18, Jo, Suzuki, Cho and Higuchi et al. teach the display device of claim 17, wherein each of the plurality of data driving chip further includes a fourth output block connected to a plurality of third data lines among the data lines and including a plurality of third channels, fourth data voltages outputted from the third output block have equal second delay value (Fig. 8, paragraphs 87-89, the phase difference of signals in each source driver is determined based on the distance to the gate driver, it is implicit that for a double-gated display, source drivers at opposite sides and at the same distance from the gate driver will have the same delay value), and wherein the first delay value is different from the second delay value (Jo, paragraph 71).

As per claim 19, Jo, Suzuki, Cho and Higuchi et al. teach the display device of claim 18, wherein at least one of the first and second output blocks is disposed between the third output block and the fourth output block (Jo, Fig. 8, the claimed limitation seems to read on source drivers 401 and 404 being construed as third and fourth source drivers, and two of a plurality of source drivers between said third and fourth being construed as the claimed first and second source drivers).


Claim 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0051337 to Jo et al.; in view of US 2011/0316821 to Suzuki et al.; in view of US 2016/0035321 to Cho et al.; further in view of US 2017/0011703 to Higuchi; further in view of US 2016/0035307 to Jeon et al.

As per claim 14, Jo, Suzuki, Cho and Higuchi et al. teach the display device of claim 7.
Jo, Suzuki, Cho and Higuchi et al. do not teach a plurality of fan- out lines connecting the plurality of data lines to the data driving chip, wherein the plurality of fan-out lines have equal line resistance.
Jeon et al. teach a plurality of fan- out lines (Fig. 6) connecting the plurality of data lines to the data driving chip (Fig. 4), wherein the plurality of fan-out lines have equal line resistance (paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Jo, Suzuki, Cho and Higuchi et al., by adding a plurality of fan- out lines connecting the plurality of data lines to the data driving chip, wherein the plurality of fan-out lines have equal line resistance, such as taught by Jeon et al., for the purpose of improving display quality.

As per claim 20, it comprises similar limitations to those in claim 14 and it is therefore rejected for similar reasons.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0051337 to Jo et al.; in view of US 2011/0316821 to Suzuki et al.; in view of US 2016/0035321 to Cho et al.; further in view of US 2017/0011703 to Higuchi; further in view of US 20120162185 to Park et al.

As per claim 16, Jo, Suzuki, Cho and Higuchi et al. teach the display device of claim 7, wherein the gate driver comprises: a first gate driving circuit connected to a first end of the plurality of gate lines (Fig. 1, 200).
Jo, Suzuki, Cho and Higuchi et al. do not teach a second gate driving circuit connected to a second end of the plurality of gate lines.
Park et al. teach a second gate driving circuit connected to a second end of the plurality of gate lines (Fig. 8, 320, paragraphs 213-214).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Jo, Suzuki, Cho and Higuchi et al., by adding a second gate driving circuit connected to a second end of the plurality of gate lines, such as taught by Park et al., for the purpose of improving display quality.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694